Citation Nr: 1018041	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-29 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected  posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 2007 and September 2008 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  
Specifically, the September 2008 rating decision increased 
the Veteran's PTSD disability rating from 10 percent to 50 
percent.  Since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

A Travel Board hearing was held on February 24, 2010, at the 
St. Petersburg RO before the undersigned.  A transcript of 
the testimony is in the claims file.

The Veteran has also asserted that he is unemployable due to 
his service connected PTSD.  Specifically, during his 
February 2010 Travel Board hearing, his representative 
asserted that the Veteran was unemployable due to his PTSD 
symptoms.  The United States Court of Appeals for the Federal 
Circuit has held that, once a Veteran submits evidence of a 
medical disability, makes a claim for the highest rating 
possible, and provides evidence of unemployability, VA must 
consider entitlement to a total disability rating based on 
unemployability due to service-connected disability TDIU.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Thus, as this issue has not yet been adjudicated, it is 
referred to the RO for appropriate disposition.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of issues not yet adjudicated by the RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained. 

2.  Hearing loss did not manifest in service or sensorineural 
hearing loss within one year thereafter, and hearing loss has 
not been shown to be causally or etiologically related to the 
Veteran's military service.  

3.  The Veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.  

4.  The Veteran's service-connected PTSD was productive of 
occupational and social impairment with deficiencies in most 
areas.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in active service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).  

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  

3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for an increased schedular evaluation of 70 percent, 
but not greater, for service-connected PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

With respect to the Veteran's claims for bilateral hearing 
loss and tinnitus, the RO did provide the appellant with 
notice in October 2006 and July 2007 prior to the initial 
decision on the claim in August 2007.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the letters stated that the evidence must show 
that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service.  
Additionally, the September 2008 statement of the case (SOC) 
notified the Veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim. 

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the letters indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records.  The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2006 and July 2007 letters notified the Veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the notice letters 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the October 2006 and July 2007 letters informed him that 
a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined.  

With regard to the Veteran's claim for an increased initial 
rating for PTSD, prior to the initial adjudication of the 
Veteran's claim for service connection, the RO sent the 
Veteran letters, also dated in October 2006 and July 2007, 
which satisfied the duty to notify provisions, including 
information on how VA determines disability ratings and 
effective dates.  In any event, because the claim for service 
connection for PTSD has been granted, any defect in the 
notice or timing of the notice about how a disability rating 
and effective date would be determined was harmless error as 
to that claim.  Dingess, 19 Vet. App. at 491; Goodwin, 22 
Vet. App. at 137.

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection for PTSD.  The 
Veteran submitted his NOD in February 2008, thereby 
triggering the notice obligations set forth in sections 
7105(d) and 5103A of the statute.  The RO then fulfilled 
these notice obligations by issuing a Statement of the Case 
(SOC) in September 2008.  This document informed the Veteran 
of the regulations pertinent to his appeal, including the 
applicable rating criteria, advised him of the evidence that 
had been reviewed in connection with his appeal, and provided 
him with reasons for its decisions.  38 U.S.C.A. § 7105(d).  
Accordingly, the Board concludes that the notice obligations 
set forth in section s 7105(d) and 5103A of the statute have 
been fulfilled.  

In addition, the duty to assist the Veteran has been 
satisfied in this case.  His service treatment records as 
well as all identified and available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  The Veteran was also 
afforded a VA examination in June 2007 in connection with his 
claim for service connection for PTSD, bilateral hearing loss 
and tinnitus in accordance with 38 C.F.R. § 3.159 (c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  

The Board finds the June 2007 VA opinion to be adequate.  The 
examiner indicated that the Veteran's claims file had been 
reviewed prior to his examination.  The examination also 
included a review and discussion of the Veteran's existing 
medical records, an interview with the Veteran including a 
discussion regarding his medical history, and a thorough 
audiological examination of the Veteran.  Based on the 
medical evidence of record, and an evaluation of the Veteran, 
the examiner provided etiological opinions concerning the 
Veteran's hearing loss and tinnitus and service, and included 
the rationale upon which the opinions were based.  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
an SOC and SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

II.	Law and Analysis

a.	Bilateral Hearing Loss and Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the injury was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley at 159.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The Veteran contends that he was exposed to acoustic trauma 
during his period of active service and that this was the 
injury sustained from which his hearing loss and tinnitus 
resulted.  The Veteran is considered competent to relate a 
history of noise exposure during service.  See 38 C.F.R. § 
3.159(a)(2).  Indeed, a Veteran can attest to factual matters 
on which he has first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  

The Veteran's DD Form 214 indicates that his military 
occupational specialty was that of Duster Drewman during 
service and he testified during his Travel Board hearing that 
he served as a gunner on forty millimeter tanks and was not 
provided hearing protection while going through regular basic 
and advance training.  (See Travel Board hearing transcript, 
p. 4).  The Veteran also maintains that his tinnitus first 
began when an RPG hit a tree about fifteen feet to his right, 
while he was on patrol in Vietnam, blowing everybody off the 
turret, and his ears have been ringing ever since.  The DD 
Form 214 indicates that the Veteran was awarded the Purple 
Heart for shrapnel injuries to his legs.  The Board concedes 
that the Veteran, in receiving this decoration, was exposed 
to acoustic trauma in service.  See 38 C.F.R. § 3.304(d).  

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  Section 1154(b) does not establish service 
connection for a combat Veteran; rather, it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service (provides a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred in or aggravated by 
service).  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) 
(under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions 
of an event during combat are to be presumed if consistent 
with the time, place and circumstances of such service).

After separation, the Veteran worked as a construction worker 
and he maintains he has not experienced the same type of 
noise exposure he did while in service.

Turning to the Veteran's service treatment records, on his 
February 1969 examination conducted pursuant to his 
enlistment, the Veteran did not indicate that he had or had 
had ear, nose, or throat trouble.  In addition, the clinical 
evaluation of his ears and drums was found normal and he had 
a hearing loss profile of 'H1' at the time of his February 
1969 examination.  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992) (observing that the 'PULHES' profile reflects the 
overall physical and psychiatric condition of the Veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)).  
Also, on his February 1969 examination, the authorized 
audiological examination reflected pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

15
LEFT
25
20
15

25

The March 1971 separation examination report shows that the 
Veteran's ears and drums were found to be normal on clinical 
evaluation, and on the authorized audiological examination, 
the examiner found his pure tone thresholds, in decibels, to 
be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
10
LEFT
5
5
5
10
5

The Veteran's separation examination indicates an improvement 
in the Veteran's hearing acuity.  The remainder of the 
Veteran's service treatment records are devoid of any 
evidence indicating that he suffered from any type of ear 
difficulties or hearing problems.  In addition to the 
findings of normal hearing acuity in service, the Board notes 
that the Veteran did not seek treatment for hearing loss 
until many decades after his separation from service.  The 
first post-service evidence relevant to this claim is dated 
in October 2006.  Therefore, the Board finds that bilateral 
hearing loss did not manifest in service or within one year 
thereafter.  Because it did not manifest within one year from 
separation from service, the Board finds that presumptive 
service connection for sensorineural hearing loss is not 
warranted in this particular case.  See 38 C.F.R. §§ 3.307, 
3.309(a).  

The Veteran's post-service medical records show that he has a 
current bilateral hearing loss by VA standards as well as 
tinnitus.  In this regard, the Veteran underwent a VA 
audiological examination in June 2007.  The examiner reviewed 
the Veteran's service treatment records as well as his post-
service VA treatment records, noting the Veteran's claim that 
his hearing loss and tinnitus began in Vietnam after a nearby 
incoming RPG explosion, and that both conditions have grown 
progressively worse through the years.  

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
70
75
LEFT
15
15
40
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 86 percent in the left ear.

Based on his evaluation of the Veteran, the examiner 
diagnosed him with sensorineural hearing loss in both hears 
as well as bilateral tinnitus.  However, despite the evidence 
showing that the Veteran had military noise exposure and now 
has a current diagnosis of bilateral hearing loss and 
tinnitus, there is no competent evidence of record relating 
those disorders to his military service.  The examiner 
concluded that it was less likely as not that the Veteran's 
hearing loss and tinnitus was caused by or a result of his 
military noise exposure.  His rationale for his opinion is 
that the Veteran's hearing was well within normal limits at 
his separation and is therefore "inconsistent with his 
report of onset in-service."  The examiner further opined 
that it was possible that aging had contributed to the 
Veteran's current hearing loss and tinnitus.  

The June 2007 VA examiner's opinion is considered competent 
medical evidence with regard to whether the Veteran's hearing 
loss and tinnitus are etiologically related to his military 
service.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006).  The Veteran, however, is not competent to 
provide a medical opinion on the etiology of his hearing loss 
and tinnitus because he has not been shown to have the 
required medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The Board acknowledges the Veteran's testimony during his 
Travel Board hearing that the separation examination was not 
an accurate depiction of his hearing acuity.  Specifically, 
the Veteran explained that while waiting in line for his 
separation physical, a marine doctor offered them an 
opportunity to forego a major physical, which the Veteran 
did.  Regardless of the Veteran's contentions regarding the 
accuracy of his separation examination, the Board finds that 
his claim seeking service connection for hearing loss and 
tinnitus as a result of service is also not supported by the 
post-service medical records as discussed above.  In fact, 
the first post-service record evidencing the Veteran's 
complaints of hearing loss and tinnitus is his October 2006 
claim.  In these circumstances, the Board finds that the 
length of time between the Veteran's separation from active 
duty in 1971 and first being diagnosed with bilateral hearing 
loss and tinnitus thirty-six years later in 2007 is evidence 
which weighs against continuity of symptomatology.  See 
Maxson v. West, 12 Vet.App.453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.)

Indeed, there is no medical evidence of record showing that 
the Veteran's claimed disorders are causally or etiologically 
related to his military service.  Although the Veteran 
asserts otherwise, competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004).  Thus, while the Board does not doubt 
the Veteran's sincere belief that his current hearing loss 
and tinnitus are related to service, the Veteran is not a 
medical professional competent to render an opinion on the 
medical etiology of his claimed disorders.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claims for service connection for bilateral 
hearing loss and tinnitus.  

Likewise, the Board finds that service connection is not 
warranted for bilateral hearing loss on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309 because the record does not 
show the Veteran's bilateral hearing loss manifested to a 
degree of 10 percent or more in his first post-service year.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
bilateral hearing loss and tinnitus.  See 38 U.S.C.A. §1110; 
38 C.F.R. § 3.303. 
 
Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the Board concludes that service connection for 
bilateral hearing loss and tinnitus is not warranted.

B.	Post traumatic Stress Disorder

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous...."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
'staged' ratings may be assigned for separate periods of time 
based on facts found.  Id.; see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (VA's determination of the 'present 
level' of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).  

The Veteran's PTSD is currently assigned a 50 percent 
disability evaluation effective from October 2, 2006, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
Veteran was initially granted a 10 percent disability 
evaluation in the August 2007 rating decision.  However, his 
disability evaluation was raised to 50 percent in the 
September 2008 rating decision after the Veteran submitted 
additional VA outpatient treatment records.  Under this 
formula, a 50 percent evaluation is for assignment when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships).  

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The use of the term 'such as' in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase 'such symptoms as,' followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to an evaluation in excess of 50 percent 
for his service-connected PTSD.  Although the Veteran does 
not meet all of the criteria set forth under Diagnostic Codes 
9411 for a 70 percent rating, it is not necessary that all of 
the particular symptoms described in the rating criteria for 
a particular degree of disability be present.  See Maurehan, 
supra. 

With regard to his social impairment, the Veteran has been 
married and divorced twice and maintains he has difficulty 
establishing and maintaining effective relationships.  During 
his June 2007 VA examination, the Veteran reported that he 
has a strained relationship with his current ex-wife and that 
he suffers from situational stress dealing with financial 
issues due to his more recent divorce.  The Veteran further 
stated that he prefers to work alone and only has one friend 
with whom he spends time.  

The examiner noted that the Veteran experiences recurrent and 
intrusive distressing recollections of the traumatic in-
service event and displays "intense psychological distress 
at exposure to internal or external cues that symbolize or 
resemble an aspect of the traumatic event."  Specifically, 
the examiner wrote that the Veteran displays avoidant 
behavioral patterns and attempts to avoid all thoughts, 
feelings, or conversations associated with the trauma.  The 
Veteran states that he avoids activities, places, or people 
that arouse recollections of the trauma and feels a sense of 
detachment or estrangement from others.  

In addition, the examiner noted that the Veteran's mood was 
dysphoric, that he displays signs of irritability, outbursts 
of anger, hypervigilance and was shown to exhibit an 
exaggerated startle response to stimuli.  The Veteran reports 
that he re-experience these thoughts and memories of the in-
service events once every three to four months in the form of 
nightmares and flashbacks.  The examiner wrote that the 
Veteran's avoidance symptoms are chronic, and his 
hyperarousal symptoms are almost daily for sleep impairment.  

With respect to his industrial impairment, Board notes that 
the Veteran is currently not employed.  During his February 
2010 Travel Board hearing, the Veteran testified that the 
last time he held a regular job had been a year prior.  

During his June 2007 VA examination, the examiner noted that 
the Veteran experiences decreased concentration, and has 
moved around from one job to another as a result of his anger 
issues and getting mad at those with whom he works.  The 
psychologist concluded that the Veteran has "reduced 
concentration and sleep impairment, which may hinder 
productivity" and that there was reduced reliability and 
productivity due to his PTSD symptoms.  The examiner 
diagnosed the Veteran with PTSD and assigned him a Global 
Assessment of Functioning score of 60.  According to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)(DSM-IV), which VA 
has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF 
score of 51-60 reflects moderate symptoms (flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  

VA treatment records dated from June 2008 to August 2008 
reflect that the Veteran was depressed, experienced suicidal 
thoughts and had difficulty at work due to his concentration 
problems and problems working with a group.  During his July 
2008 treatment visit, the Veteran reported that he was unable 
to sustain long term relationships.  The July 2008 VA 
treatment provider noted that the Veteran had no leisure 
activities and had been incarcerated multiple times due to 
his violent behavior.  The provider prescribed the Veteran 
with antidepressants and assigned him a GAF score of 50.  
According to DSM-IV, GAF scores ranging from 41 to 50 
indicate serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  

During his August 2008 VA treatment visit, it was noted that 
the Veteran had difficulty keeping jobs due to "low 
frustration tolerance/anger/aggression."  It was also noted 
that he continued to feel depressed, experienced occasional 
flashbacks and displayed a sad and tearful mood.  

The Veteran submitted a medical opinion from his VA physician 
dated in February 2010, in which he discussed the Veteran's 
PTSD symptoms, noting that the Veteran "has gotten steadily 
worse over time."  The Veteran's doctor wrote that the 
Veteran's PTSD symptoms have gradually destroyed his thought 
process, his concentration abilities, and his ability to 
control inappropriate behavior.  Further, the doctor opined 
that the Veteran's symptoms have led to his inability to 
maintain employment due to his outbursts of anger, and his 
frustration over his ability to focus and concentrate on the 
tasks at hand.  It was also noted that the Veteran had 
problems maintaining "any steady meaningful relationships 
and friendships due to frequent misunderstandings, anger out 
spurts, and a quick temper."  The physician concluded that 
these behavior traits have hindered the Veteran's personal 
and occupational well-being, have lead to the Veteran's 
current financial problems and social isolation and will 
continue to worsen with age.  

A February 2010 statement submitted by the Veteran's friend 
describes the Veteran's anger issues and include several 
examples of occurrences wherein the Veteran has become 
violent with his co-workers as well as with people he barely 
knows.  The Veteran's friend also discussed how he had to 
take away the Veteran's guns and hold them for over a year 
due to the Veteran's distraught nature over his living and 
financial situation.

During his February 2010 Travel Board hearing, the Veteran's 
representative testified that the Veteran was unemployable 
due to his PTSD.  The Veteran discussed his difficulty 
concentrating at work and described occasions in which he 
lost his temper at work.  The Veteran further stated that he 
has trouble sleeping and that he suffers from one recurring 
disturbing nightmare repeatedly.  The Board notes that the 
Veteran became emotional upon discussing his traumatic in-
service events.  

The Board finds that in this case, the clinical evidence more 
closely approximates the level of occupational and social 
impairment contemplated by a 70 percent rating.  The more 
recent VA treatment records dated from June 2008 to August 
2008 reflect a GAF score of 50 and indicate that the Veteran 
suffers from continual depression and occasional suicidal 
thoughts.  These records coupled with the February 2010 
letter from the Veteran's VA physician discussing the 
Veteran's inability to maintain employment or sustain any 
steady meaningful relationships and friendships as a result 
of his PTSD symptoms, correspond more nearly to the rating 
criteria for occupational and social impairment indicative of 
the 70 percent disability.  Suicidal ideation, near-
continuous pain or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, and difficulty in adapting to 
stressful circumstances (including work or a work like 
setting) are listed under the criteria for the evaluation of 
a 70 percent evaluation for PTSD.  While these symptoms do 
not appear to be consistently present, they periodically 
appear, and do not appear to have resolved.  

In light of the aforementioned evidence and with the 
application of the benefit of the doubt in the Veteran's 
favor, the Board finds that the Veteran's service-connected 
disability picture more nearly approximates the criteria for 
a 70 percent evaluation under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411 due to occupational and social 
impairment with deficiencies in most areas. 38 C.F.R. § 4.7 
(2009).  

However, neither the symptoms nor the GAF score assigned, are 
consistent with a total schedular evaluation, as even the 
lowest assigned score, the GAF score of 50, is, as noted 
above, indicative of serious, but not total, social and 
occupational impairment.  A total schedular evaluation is 
warranted where there is total impairment in at least one 
area, such as social or industrial functioning.  However, 
there has been no clinical evidence presented which reflects 
that the Veteran's PTSD renders him totally incapable of any 
social interaction or utterly unemployable.  While the 
Veteran displays avoidant behavior and a socially isolative 
nature, the record reflects that he does have one friend with 
whom he spends time with.  In addition, although the Veteran 
has not been employed for a year, he did state that he has 
had numerous jobs throughout the years, which indicate that 
he has been able to secure employment positions in the past.  

In addition, the Veteran continues to perform activities of 
daily living independently and has consistently maintained 
his personal appearance and hygiene to a socially acceptable 
level, without any indication of grossly inappropriate 
behavior.  Furthermore, the Veteran has not demonstrated 
symptoms of persistent delusions, hallucinations or 
disorientation as to time and place.  While the record 
reflects that the Veteran has grown violent with others, 
these appear to be more isolated instances predominantly 
involving the work place and are not shown to be routine 
daily occurrences.  

Resolving reasonable doubt in the Veteran's favor as to the 
severity of his service-connected PTSD, the Board concludes 
that the criteria for a 70 percent evaluation are met.  
However, the criteria for a 100 percent scheduler evaluation 
are not met as the Veteran continues to maintain some social 
relationships.  The GAF score assigned reflect severe, but 
not totally incapacitating, dysthymic disorder.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1)(2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available scheduler evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2009).  

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describes the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
'governing norms' (which include marked interference with 
employment and frequent periods of hospitalization).  

The Board concludes that the evidence shows that 
symptomatology associated with the Veteran's PTSD more nearly 
approximates the schedular criteria associated with a 70 
percent disability rating for the entire appeal period.  
Therefore, a staged rating is not in order as the Board finds 
that the 70 percent rating is appropriate for the entire 
appeal period.  

In light of the aforementioned evidence and with the 
application of the benefit of the doubt in the Veteran's 
favor, the Board finds that the Veteran's service-connected 
disability picture more nearly approximates the criteria for 
a 70 percent evaluation under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9433 due to occupational and social 
impairment with deficiencies in most areas.  38 C.F.R. § 4.7 
(2009).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

An increased evaluation for service-connected PTSD from 50 
percent to 70 percent, but not higher, is granted, subject to 
law and regulations governing an award of monetary 
compensation.  




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


